IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 87A16

                                Filed 17 March 2017

IN THE MATTER OF MARY LUCILLE HUGHES, by and through VIRGINIA
HUGHES INGRAM, Administratrix of the Estate of Mary Lucille Hughes, Claim
for Compensation Under the North Carolina Eugenics Asexualization and
Sterilization Compensation Program



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 785 S.E.2d 111 (2016), dismissing an appeal

from an amended decision and order filed on 28 April 2015 by the North Carolina

Industrial Commission and remanding the matter to the Commission for transfer to

the Superior Court, Wake County, pursuant to N.C.G.S. § 1-267.1(a1). On 9 June

2016, the Supreme Court allowed the State’s petition for discretionary review of

additional issues. Heard in the Supreme Court on 13 February 2017.


      UNC Center for Civil Rights, by Elizabeth Haddix and Mark Dorosin; and
      Pressly, Thomas & Conley, PA, by Edwin A. Pressly, for claimant-
      appellant/appellee.

      Joshua H. Stein, Attorney General, by Elizabeth A. Fisher, Assistant Solicitor
      General, and Amar Majmundar, Special Deputy Attorney General, for
      defendant-appellant/appellee State of North Carolina.


      PER CURIAM.


      For the reasons stated in In re Redmond, ___ N.C. ___, ___ S.E.2d ___ (Mar. 17,

2017) (No. 86A16), the decision of the Court of Appeals is reversed, and this case is

remanded to the Court of Appeals.
                   IN RE HUGHES

                  Opinion of the Court



REVERSED AND REMANDED.




                          -2-